DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/26/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 3, 6-8, 10-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (US20150097995).

Regarding claim 1, Wada teaches a zoom lens comprising in order from an object side to an image side (abstract, a zoom lens, … in this order from an object side to an image side): a first lens unit having a positive refractive power and configured not to move for zooming (abstract, fig.1, a first lens unit L1 having a positive refractive power,.., the first lens unit is fixed at the time of zooming); a second lens unit having a negative refractive power and configured to move in an optical axis direction for zooming (abstract, fig.1, a second lens unit L2 having a negative refractive power,. wherein the interval between the lens units adjacent to each other varies at the time of zooming); an M lens unit having a positive refractive power(fig.1, para 26, line 7 , L4 denotes a fourth lens unit having a positive refractive power) and configured to move in the optical axis direction for zooming (fig.1, L4, abstract, wherein the interval between the lens units adjacent to each other varies at the time of zooming); and an R lens unit having a positive refractive power and disposed closest to the image side (fig.5, para 26, line 8, L5 is a fifth lens unit having a positive refractive power),
 
wherein the first lens unit includes a lens subunit configured to move for focusing (abstract, fig.1, the first lens unit L1 includes a second lens subunit having a positive refractive power, which moves at the time of focusing at the time of focusing),

wherein the zoom lens includes an aperture stop closer to the image side than the second lens unit (see fig.1, an aperture stop SP closer to the image side than the second lens unit L2),

wherein following inequalities are satisfied:
0.65≤  Sk/DR ≤ 1.4  (0.67; para 80, data zoom ratio, sk= BF = 16.56, zoom lens unit data, DR= unit 5 of lens configuration length = 24.56; sk/DR=16.56/24.56=0.67 ), and
0.1 <Ok/Sk < 0.6 (0.11; para 80,  zoom lens unit data, Ok = unit 5 of a rear principal point position, the length = 1.95, sk= BF= 16.56; Ok/Sk= 1.95/16.56=0.11),
where DR represents a length on the optical axis from a surface of the R lens unit (fig.1, L5) closest to the object side to a surface of the R lens unit closest to the image side (para 80, zoom lens unit data, unit 5 of lens configuration length = 24.56), Ok represents a length on the optical axis from the surface of the R lens unit closest to the image side to a rear principal point of the R lens unit (para 80, zoom lens unit data, unit 5 of a rear principal point position, the length = 1.95), and Sk represents a back focus of the zoom lens (para 77, line 3, BF indicates a back focus; para 80, data zoom ratio, BF = 16.56). 

Regarding claim 3, Wada discloses the invention as described in Claim 1 and further teaches wherein a following inequality is satisfied:
−1.0 ≤ fM/fRn < 0 (-0.84 ; fig.1, para 80, zoom lens unit data, unit 4 of focal length = 145.35, single lens data: lens 23 of focal length = 78.22, fM represents a combined focal length = 50.85; fRn = single lens data: lens 24 of focal length =-60.06; fM/fRn=50.85/-60.06=-0.84),
where fM represents a combined focal length of the M lens unit (fig.1, lens unit L4) and a lens unit having a positive refractive power (fig.1, para 80, zoom lens unit data, single lens data: lens 23 of focal length = 78.22) and disposed adjacent to the M lens unit (fig.1, para 80, zoom lens unit data, unit 4 of focal length = 145.35), and fRn represents a focal length of a negative lens subunit of the R lens unit (fig.1, lens unit L5) having a negative refractive power and including a lens closest to the object side in the R lens unit (fig.1, para 80, single lens data: lens 24 of focal length = -60.6), 

the negative lens subunit increasing a degree of divergence of a beam that is incident on the negative lens subunit as a convergent beam or a collimated beam (--this portion is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wada combination is same to that recited in the claims, then it is expect the negative lens subunit function provided by Wada has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Regarding claim 6, Wada discloses the invention as described in Claim 1 and further teaches wherein a following inequality is satisfied:
−6.5 < f1/f2 < −1.0 (-2.96; para 80, zoom lens unit data, f1= unit 1 of focal length = 116.22, f2 = unit 2 of focal length= -39.17, f1/f2=116.22/-39.17=-2.96),
where f1 represents a focal length of the first lens unit (para 39, lines 4-5, a focal length of the first lens unit L1 is expressed as f1) and f2 represents a focal length of the second lens unit(para 80, zoom lens unit data, f2 = unit 2 of focal length= -39.17).

Regarding claim 7, Wada discloses the invention as described in Claim 1 and further teaches  wherein a following inequality is satisfied:
−9.5 ≤ ft/f2 ≤ −1.2 (-3; para 80, data zoom ratio 11.54, ft= focal length of telephoto = 117.88, zoom lens unit data, f2 = unit 2 of focal length= -39.17; ft/f2=117.88/-39.17=-3)
where ft represents a focal length of the zoom lens at a telephoto end (fig.1, para 80, data zoom ratio 11.54, ft= focal length of telephoto) and f2 represents a focal length of the second lens unit (fig.1, para 80, zoom lens unit data, f2 = unit 2 of focal length).

Regarding claim 8, Wada discloses the invention as described in Claim 3 and further teaches wherein the negative lens subunit converts the beam incident on the negative lens subunit as the convergent beam or the collimated beam into a divergent beam to emit from the negative lens subunit with an absolute value of a change amount of a direction cosine of an axial beam with respect to the optical axis being larger than 0.03, where the direction cosine takes a negative value for a convergent beam and takes a positive value for a divergent beam(--this portion is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wada combination is same to that recited in the claims, then it is expect the negative lens subunit function provided by Wada has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 10, Wada teaches an image pickup apparatus comprising a zoom lens, and an image pickup element configured to pick up an image formed by the zoom lens (para 2, lines 1-3, an image pickup apparatus having the zoom lens, is suitable for image pickup apparatus using a solid-state image pickup element),
wherein the zoom lens comprising in order from an object side to an image side (abstract, a zoom lens, … in this order from an object side to an image side): a first lens unit having a positive refractive power and configured not to move for zooming (abstract, fig.1, a first lens unit L1 having a positive refractive power,.., the first lens unit is fixed at the time of zooming); a second lens unit having a negative refractive power and configured to move in an optical axis direction for zooming (abstract, fig.1, a second lens unit L2 having a negative refractive power,. wherein the interval between the lens units adjacent to each other varies at the time of zooming); an M lens unit having a positive refractive power(fig.1, para 26, line 7 , L4 denotes a fourth lens unit having a positive refractive power ) and configured to move in the optical axis direction for zooming (fig.1, L4, abstract, wherein the interval between the lens units adjacent to each other varies at the time of zooming); and an R lens unit having a positive refractive power and disposed closest to the image side(fig.5, para 26, line 8, L5 is a fifth lens unit having a positive refractive power),
 
wherein the first lens unit includes a lens subunit configured to move for focusing (abstract, fig.1, the first lens unit L1 includes a second lens subunit having a positive refractive power, which moves at the time of focusing at the time of focusing),
wherein the zoom lens includes an aperture stop closer to the image side than the second lens unit (see fig.1, an aperture stop SP closer to the image side than the second lens unit L2),

wherein following inequalities are satisfied:
0.65≤  Sk/DR ≤ 1.4  (0.67; para 80, data zoom ratio, sk= BF = 16.56, zoom lens unit data, DR= unit 5 of lens configuration length = 24.56; sk/DR=16.56/24.56=0.67 ), and
0.1 <Ok/Sk < 0.6 (0.11; para 80,  zoom lens unit data, Ok = unit 5 of a rear principal point position, the length = 1.95, sk= BF= 16.56; Ok/Sk= 1.95/16.56=0.11),
where DR represents a length on the optical axis from a surface of the R lens unit (fig.1, L5) closest to the object side to a surface of the R lens unit closest to the image side (para 80, zoom lens unit data, unit 5 of lens configuration length = 24.56) , Ok represents a length on the optical axis from the surface of the R lens unit closest to the image side to a rear principal point of the R lens unit (para 80, , zoom lens unit data, unit 5 of a rear principal point position, the length = 1.95), and Sk represents a back focus of the zoom lens (para 77, line 3, BF indicates a back focus; para 80, data zoom ratio, BF = 16.56). 

Regarding claim 12, Wada discloses the invention as described in Claim10 and further teaches wherein in the zoom lens, a following inequality is satisfied:
−1.0 ≤ fM/fRn < 0 (-0.84 ; fig.1, para 80, zoom lens unit data, unit 4 of focal length = 145.35, single lens data: lens 23 of focal length = 78.22, fM represents a combined focal length = 50.85; fRn = single lens data: lens 24 of focal length =-60.06; fM/fRn=50.85/-60.06=-0.84),
where fM represents a combined focal length of the M lens unit (fig.1, lens unit L4) and a lens unit having a positive refractive power (fig.1, para 80, zoom lens unit data, single lens data: lens 23 of focal length = 78.22) and disposed adjacent to the M lens unit (fig.1, para 80, zoom lens unit data, unit 4 of focal length = 145.35), and fRn represents a focal length of a negative lens subunit of the R lens unit (fig.1, lens unit L5) having a negative refractive power and including a lens closest to the object side in the R lens unit (fig.1, para 80, single lens data: lens 24 of focal length = -60.6), 

the negative lens subunit increasing a degree of divergence of a beam that is incident on the negative lens subunit as a convergent beam or a collimated beam (--this portion is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wada is same to that recited in the claims, then it is expect the negative lens subunit function provided by Wada has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 15, Wada discloses the invention as described in Claim10 and further teaches wherein in the zoom lens a following inequality is satisfied:
−6.5 < f1/f2 < −1.0 (-2.96; para 80, zoom lens unit data, f1= unit 1 of focal length = 116.22, f2 = unit 2 of focal length= -39.17, f1/f2=116.22/-39.17=-2.96),
where f1 represents a focal length of the first lens unit (para 39, lines 4-5, a focal length of the first lens unit L1 is expressed as f1) and f2 represents a focal length of the second lens unit(para 80, zoom lens unit data, f2 = unit 2 of focal length= -39.17).

Regarding claim 16, Wada discloses the invention as described in Claim10 and further teaches  wherein a following inequality is satisfied:
−9.5 ≤ ft/f2 ≤ −1.2 (-3; para 80, data zoom ratio 11.54, ft= focal length of telephoto = 117.88, zoom lens unit data, f2 = unit 2 of focal length= -39.17; ft/f2=117.88/-39.17=-3)
where ft represents a focal length of the zoom lens at a telephoto end (fig.1, para 80, data zoom ratio 11.54, ft= focal length of telephoto) and f2 represents a focal length of the second lens unit (fig.1, para 80, zoom lens unit data, f2 = unit 2 of focal length).

Regarding claim 17, Wada discloses the invention as described in Claim12 and further teaches wherein in the zoom lens, the negative lens subunit converts the beam incident on the negative lens subunit as the convergent beam or the collimated beam into a divergent beam to emit from the negative lens subunit with an absolute value of a change amount of a direction cosine of an axial beam with respect to the optical axis being larger than 0.03, where the direction cosine takes a negative value for a convergent beam and takes a positive value for a divergent beam (--this portion is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wada is same to that recited in the claims, then it is expect the negative lens subunit function provided by Wada has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US20150097995) in view of Tanaka et al. (US20200310090).

Regarding claim 2, Wada discloses the invention as described in Claim 1 but is silent to wherein a following inequality is satisfied:
0.61≤θRn≤0.68,
where θRn represents a partial dispersion ratio of an optical material of at least one negative lens, constituting a single lens or a cemented lens, in two lenses, closest to the object side, included in the R lens unit, the partial dispersion ratio θ being expressed as follows:
θ=(Ng−NF)/(NF−NC),
where Ng, NF and NC represent refractive indices of material with respect to g-line (wavelength 435.8 nm), F-line (wavelength 486.1 nm) and C-line (wavelength 656.3 nm), respectively. 

However, in an analogous zoom lens, Tanaka teaches a zoom lens (Tanaka, fig.1, abstract, the zoom lens consists of, in order from an object side, a positive first lens group G1, a negative second lens group G2, a positive fourth lens group G4, and a positive fifth lens group G5. During zooming, the second lens group, the third lens group, and the fourth lens group move. The first lens group consists of, a positive first b lens group that moves during focusing), and further teaches wherein a following inequality is satisfied:
0.61 ≤ θRn ≤ 0.68 (0.63; Tanaka, fig.1, lens L55; para 64, data of table 1B, θRn = Sn 41 of θgF = 0.63),
where θRn represents a partial dispersion ratio of an optical material of at least one negative lens (Tanaka, fig.1, lens L55, ; para 64, data of table 1B, Sn 41, 42, lens L55 is negative), constituting a single lens or a cemented lens (Tanaka, fig,1, lens L55), in two lenses, closest to the object side, included in the R lens unit (Tanaka, fig.1, lens unit G5), the partial dispersion ratio θ being expressed as follows:
θ=(Ng−NF)/(NF−NC),
where Ng, NF and NC represent refractive indices of material with respect to g-line (wavelength 435.8 nm), F-line (wavelength 486.1 nm) and C-line (wavelength 656.3 nm), respectively (Tanaka, para 19, that refractive indexes of a lens with respect to a g line, an F line, and a C line are Ng, NF, and NC, respectively, a partial dispersion ratio θgF between the g line and the F line of the lens is defined as θgF=(Ng−NF)/(NF−NC). The “d line”, “C line”, “F line”, and “g line” described in this specification are bright lines, the wavelength of the d line is 587.56 nm), the wavelength of the C line is 656.27 nm, the wavelength of the F line is 486.13 nm, and the wavelength of the g line is 435.84 nm).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Wada with the specific lens as taught by Tanaka for the purpose to provide a zoom lens having a large image circle and favorable optical performance while suppressing a size of the entire system (Tanaka, para 20, lines 2-4).

Regarding claim 11, Wada discloses the invention as described in Claim10  but is silent to wherein a following inequality is satisfied:
0.61≤θRn≤0.68,
where θRn represents a partial dispersion ratio of an optical material of at least one negative lens, constituting a single lens or a cemented lens, in two lenses, closest to the object side, included in the R lens unit, the partial dispersion ratio θ being expressed as follows:
θ=(Ng−NF)/(NF−NC),
where Ng, NF and NC represent refractive indices of material with respect to g-line (wavelength 435.8 nm), F-line (wavelength 486.1 nm) and C-line (wavelength 656.3 nm), respectively. 

However, in an analogous zoom lens, Tanaka teaches a zoom lens (Tanaka, fig.1, abstract, the zoom lens consists of, in order from an object side, a positive first lens group G1, a negative second lens group G2, a positive fourth lens group G4, and a positive fifth lens group G5. During zooming, the second lens group, the third lens group, and the fourth lens group move. The first lens group consists of, a positive first b lens group that moves during focusing), and further teaches wherein a following inequality is satisfied:
0.61 ≤ θRn ≤ 0.68 (0.63; Tanaka, fig.1, lens L55; para 64, data of table 1B, θRn = Sn 41 of θgF = 0.63),
where θRn represents a partial dispersion ratio of an optical material of at least one negative lens (Tanaka, fig.1, lens L55, ; para 64, data of table 1B, Sn 41, 42, lens L55 is negative), constituting a single lens or a cemented lens (Tanaka, fig,1, lens L55), in two lenses, closest to the object side, included in the R lens unit (Tanaka, fig.1, lens unit G5), the partial dispersion ratio θ being expressed as follows:
θ=(Ng−NF)/(NF−NC),
where Ng, NF and NC represent refractive indices of material with respect to g-line (wavelength 435.8 nm), F-line (wavelength 486.1 nm) and C-line (wavelength 656.3 nm), respectively (Tanaka, para 19, that refractive indexes of a lens with respect to a g line, an F line, and a C line are Ng, NF, and NC, respectively, a partial dispersion ratio θgF between the g line and the F line of the lens is defined as θgF=(Ng−NF)/(NF−NC). The “d line”, “C line”, “F line”, and “g line” described in this specification are bright lines, the wavelength of the d line is 587.56 nm), the wavelength of the C line is 656.27 nm, the wavelength of the F line is 486.13 nm, and the wavelength of the g line is 435.84 nm).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Wada with the specific lens as taught by Tanaka for the purpose to provide a zoom lens having a large image circle and favorable optical performance while suppressing a size of the entire system (Tanaka, para 20, lines 2-4).

Claims 4, 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US20150097995) in view of Shimomura (US20210048655).

Regarding claim 4, Wada discloses the invention as described in Claim 1 but is silent to wherein a following inequality is satisfied,
−3.5≤fRn/fR≤−0.8,
where fRn represents a focal length of a negative lens subunit of the R lens unit, having a negative refractive power and including a lens closest to the object side in the R lens unit, the negative lens subunit increasing a degree of divergence of a beam that is incident on the negative lens subunit as a convergent beam or a collimated beam, and fR represents a focal length of the R lens unit.

However, in an analogous zoom lens, Shimomura teaches a zoom lens (Shimomura, fig.1, abstract, a zoom lens including, in order from an object side: a positive first unit not moving for zooming; one or two moving units move for zooming and including a negative unit; a negative unit moving for zooming; a positive unit including a stop and moving for zooming), and further teaches wherein a following inequality is satisfied:
−3.5 ≤ fRn/fR ≤ −0.8 (-0.83; Shimomura, para 120, numerical value embodiment 1, surface number 31-32, fRn is capable of -58, fR= zoom lens unit data, unit 5 of focal length = 69.73, fRn/fR = -58/69.73=-0.83 ),
where fRn represents a focal length of a negative lens subunit of the R lens unit, having a negative refractive power (Shimomura, fig.1, para 120, numerical value embodiment 1, surface number 31-32, fRn is capable of -58) and including a lens closest to the object side in the R lens unit (Shimomura , fig.1, lens unit L5), 

the negative lens subunit increasing a degree of divergence of a beam that is incident on the negative lens subunit as a convergent beam or a collimated beam, and fR represents a focal length of the R lens unit(--this portion is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wada – Shimomura combination is same to that recited in the claims, then it is expect the negative lens subunit function provided by Wada – Shimomura combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Wada with the lens as taught by Shimomura for the purpose of beneficial in a wide angle of view, a small size and weight, and high optical performance over an entire zoom range. (Shimomura, para 6, lines 2-4).
 
Regarding claim 9, Wada – Shimomura combination discloses the invention as described in Claim 4 and further teaches wherein the negative lens subunit converts the beam incident on the negative lens subunit as the convergent beam or the collimated beam into a divergent beam to emit from the negative lens subunit with an absolute value of a change amount of a direction cosine of an axial beam with respect to the optical axis being larger than 0.03, where the direction cosine takes a negative value for a convergent beam and takes a positive value for a divergent beam(--this portion is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wada – Shimomura combination is same to that recited in the claims, then it is expect the negative lens subunit function provided by Wada – Shimomura combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).


Regarding claim 13, Wada discloses the invention as described in Claim 10 but is silent to wherein in the zoom lens, a following inequality is satisfied,
−3.5≤fRn/fR≤−0.8,
where fRn represents a focal length of a negative lens subunit of the R lens unit, having a negative refractive power and including a lens closest to the object side in the R lens unit, the negative lens subunit increasing a degree of divergence of a beam that is incident on the negative lens subunit as a convergent beam or a collimated beam, and fR represents a focal length of the R lens unit.

However, in an analogous zoom lens, Shimomura teaches a zoom lens (Shimomura, fig.1, abstract, a zoom lens including, in order from an object side: a positive first unit not moving for zooming; one or two moving units move for zooming and including a negative unit; a negative unit moving for zooming; a positive unit including a stop and moving for zooming), and further teaches wherein a following inequality is satisfied:
−3.5 ≤ fRn/fR ≤ −0.8 (-0.83; Shimomura, para 120, numerical value embodiment 1, surface number 31-32, fRn is capable of -58, fR= zoom lens unit data, unit 5 of focal length = 69.73, fRn/fR = -58/69.73=-0.83 ),
where fRn represents a focal length of a negative lens subunit of the R lens unit, having a negative refractive power(Shimomura, fig.1, para 120, numerical value embodiment 1, surface number 31-32, fRn is capable of -58) and including a lens closest to the object side in the R lens unit (Shimomura , fig.1, lens unit L5), 

the negative lens subunit increasing a degree of divergence of a beam that is incident on the negative lens subunit as a convergent beam or a collimated beam, and fR represents a focal length of the R lens unit(--this portion is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wada – Shimomura combination is same to that recited in the claims, then it is expect the negative lens subunit function provided by Wada – Shimomura combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Wada with the lens as taught by Shimomura for the purpose of beneficial in a wide angle of view, a small size and weight, and high optical performance over an entire zoom range. (Shimomura, para 6, lines 2-4).

Regarding claim 18, Wada – Shimomura combination discloses the invention as described in Claim 13 and further teaches wherein in the zoom lens, the negative lens subunit converts the beam incident on the negative lens subunit as the convergent beam or the collimated beam into a divergent beam to emit from the negative lens subunit with an absolute value of a change amount of a direction cosine of an axial beam with respect to the optical axis being larger than 0.03, where the direction cosine takes a negative value for a convergent beam and takes a positive value for a divergent beam(--this portion is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wada – Shimomura combination is same to that recited in the claims, then it is expect the negative lens subunit function provided by Wada – Shimomura combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claims 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US20150097995) in view of Wakazono et al. (US20150362711).

Regarding claim 5, Wada discloses the invention as described in Claim 5 but is silent to wherein a following inequality is satisfied:
1.5≤Sk/Ak≤2.4,
where Ak represents an effective diameter of a lens disposed closest to the object side in the R lens unit.

However, in an analogous zoom lens, Wakazono teaches a zoom lens (Wakazono, fig.5, abstract, a zoom lens including, in order from an object side: a first lens unit not moving for zooming; a second lens unit moving during the zooming; at least one lens unit moving during the zooming; and a rear lens group. The first lens unit includes a first lens sub unit not moving for focusing, and a second lens sub unit moving during the focusing), and further teaches wherein a following inequality is satisfied:
1.5 ≤ Sk/Ak ≤ 2.4 (2.1; fig.5, page 13, data zoom ratio 10.00, Sk = BF= 50.01, page12, numerical embodiment 3, Ak= surface data 34 of effective diameter = 23.533; Sk/Ak=50.01/23.533=2.1),
where Ak represents an effective diameter of a lens disposed closest to the object side in the R lens unit (fig.5, page12, numerical embodiment 3, surface data 34 of effective diameter = 23.533).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Wada with the effective diameter as taught by Wakazono for the purpose of reductions in size and weight while having a large aperture ratio a high zoom ratio (Wakazono, para 13, lines 3-4).

Regarding claim 14, Wada discloses the invention as described in Claim10 but is silent to wherein a following inequality is satisfied:
1.5≤Sk/Ak≤2.4,
where Ak represents an effective diameter of a lens disposed closest to the object side in the R lens unit.

However, in an analogous zoom lens, Wakazono teaches a zoom lens (Wakazono, fig.5, abstract, a zoom lens including, in order from an object side: a first lens unit not moving for zooming; a second lens unit moving during the zooming; at least one lens unit moving during the zooming; and a rear lens group. The first lens unit includes a first lens sub unit not moving for focusing, and a second lens sub unit moving during the focusing), and further teaches wherein a following inequality is satisfied:
1.5 ≤ Sk/Ak ≤ 2.4 (2.1; fig.5, page 13, data zoom ratio 10.00, Sk = BF= 50.01, page12, numerical embodiment 3, Ak= surface data 34 of effective diameter = 23.533; Sk/Ak=50.01/23.533=2.1),
where Ak represents an effective diameter of a lens disposed closest to the object side in the R lens unit (fig.5, page12, numerical embodiment 3, surface data 34 of effective diameter = 23.533).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Wada with the effective diameter as taught by Wakazono for the purpose of reductions in size and weight while having a large aperture ratio a high zoom ratio (Wakazono, para 13, lines 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872